DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 5 and 11 disclose the coating having “1-15 wt% of the third [wax] component.” However, Examiner is unable to identify support for the claimed limitation in the as-filed specification.
Appropriate correction is required.
The use of the term(s) Shell, NEODENE 2024, and NEODENE 26+, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The meaning of every term used in any claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. See MPEP § 608.01 (o). Correction of the following is required: (1) claims 1-7 and 9-14 disclose a first wax component, a second wax component, and a third wax component, however, it is not apparent .

Claim Interpretation
The Applicant is informed of the Examiner’s claim interpretation of claim 1, wherein the claim limitation of “a simple or complex granular solid fertilizer” is interpreted as follows. The Examiner is interpreting that a “complex granular solid fertilizer” generally is known to include three basic nutrients of Nitrogen, Phosphorous, and Potassium, herein referred to as “NPK.” Additionally, the Examiner is interpreting the claim limitation “a simple granular solid fertilizer” includes a fertilizer containing at least one basic nutrient, such as Nitrogen, Phosphorous, or Potassium. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-2, 6-9, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the range" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Additionally, recitation of the limitation “the range” which lacks antecedent basis can be found in claims 2, 6-9, 12, and 13. An amendment clarifying the recitation of the limitation “the range” is promptly requested to differentiate between the various ranges claimed (e.g., carbon number and congealing point) and the first wax component and the second wax component. In an attempt to establish a new range, the recitation of the limitation “the range” refers back to the original limitation in a claim (e.g., claim 1 fourth line), it creates confusion and can be interpreted as a single range. As an example, it is suggested in claim 2 to claim the limitation as a “a second range” to refer to the “second wax component” as opposed to the originally filed limitation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is rejected as being in improper dependent form failing to further limit the subject matter of the claim because the limitations “first wax component comprises an alpha olefin wax having a carbon number in the range of from 20 to 100” of the as-filed claim 6 appear verbatim in claim 1 from which claims 6 depends from. Claim 12 is rejected as being in improper dependent form failing to further limit the subject matter of the claim because the limitations “first wax component comprises an alpha olefin wax having a carbon number in the range of from 20 to 100” of the as-filed claim 12 appear verbatim in claim 8 from which claims 12 depends from. Claim 13 is rejected as being in improper dependent form failing to further limit the subject matter of the claim because the limitations “second wax component comprises an alpha olefin wax having a carbon number in the range from 15 to 30” of the as-filed claim 13 appear verbatim in claim 9 from which claims 13 depends from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (WO 2017/087264 A1, hereinafter referred to as Kannan) as evidenced by Chevron-Phillips LP, Safe Handling and Storage of Alpha Olefin Waxes (hereinafter referred to as Chevron).
Regarding claim 1, Kannan teaches a fertilizer composite comprising a simple or complex granular solid fertilizer and a coating covering the fertilizer granules (Par. [0024], coated fertilizer granule comprises polymer domains and wax domains), the coating comprising from 10-90 wt% of a first wax component comprising an alpha olefin wax having a carbon number in the range from 20 to 100 (Par. [0040]-[0042], wax domains comprise a C5-C35 wax; coating comprises wax domains from 20 to 50 wt%) and a congealing point in the range of from 40 to 80 °C. Kannan teaches wax domains having a carbon range from C5-C35, Chevron provides evidence of the congealing points for the wax component within the carbon number range of C20-C30 which have congealing points within the claimed congealing points of 40 to 80 °C. (Pg. 4, congealing point 52.2 to 72.2 °C).
Regarding claim 6,  wherein the first wax component comprises an alpha olefin wax having a carbon number in the range of from 20 to 100 (Par. [0040], wax domains comprising a C5-C35 wax).
The wax domains disclosed by Kannan are found to anticipate the claimed range because given the disclosed wax domains one of ordinary skill in the art would have been able to at once envisage a fertilizer component having a wax component with a carbon number of 20-100. See MPEP 2131.02 (III).
Regarding claim 8, Kannan teaches [a] method of reducing dust formation (Par. [0001], granular fertilizer can be coated to reduce dust production), the method comprising coating a fertilizer particulate with a coating (Par. [0024], coated fertilizer granule comprises polymer domains and wax domains), the coating comprising from 10-90 wt% of a linear alpha olefin wax having a carbon number in the range of from 20 to 100 (Par. [0040]-[0042], wax domains comprise a C5-C35 wax; coating comprises wax domains from 20 to 50 wt%) and a congealing point in the range of from 40 to 80 °C. Kannan teaches wax domains having a carbon range from C5-C35, Chevron provides evidence of the congealing points for the wax component within the carbon number range of C20-C30 which have congealing points within the claimed congealing points of 40 to 80 °C. (Pg. 4, congealing point 52.2 to 72.2 °C).

Regarding claim 12, wherein the first wax component comprises an alpha olefin wax having a carbon number in the range of from 20 to 100 (Par. [0040], wax domains comprising a C5-C35 wax).
The wax domains disclosed by Kannan are found to anticipate the claimed range because given the disclosed wax domains one of ordinary skill in the art would have been able to at once envisage a fertilizer component having a wax component with a carbon number of 20-100. See MPEP 2131.02 (III).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 5, 7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as obvious over Kannan et al. (WO 2017/087264 A1, hereinafter referred to as Kannan) in view of Chevron Phillips LP, Safe Handling and Storage of Alpha Olefin Waxes (hereinafter referred to as Chevron).
Regarding claim 2, wherein the coating further comprises from 10-90 wt% of a second wax component (Par. [0049], granules can be coated with multiple layers) having a carbon number of from 15 to 30 (Par. [0040]-[0041], C5-C35 wax, coating comprises wax domains of 20-50 wt%) and a congealing point in the range of from 20 to 50 °C. Kannan teaches wax domains having a carbon range from C5-C35, Chevron provides evidence of the congealing points for the wax component within the carbon number range of C20-C30 which have congealing points within the claimed congealing points of 40 to 80 °C. (Pg. 4, congealing point 52.2 to 72.2 °C). Although, Kannan does not expressly disclose a second wax component, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). One having ordinary skill in the art would have found it obvious to select from the combination of waxes from the waxes disclosed in Kannan including a second wax component. Additionally, one having ordinary skill in the art would have found it obvious to select a second wax component from within those disclosed by Kannan including those having parameters that meet the claimed requirements of comprise 10-90 wt% having a carbon number from 15 to 30 and a congealing point in the range from 20 to 50 °C.
Regarding claim 3, Kannan discloses a wax component within the range of carbon numbers from C5 to C35 (Par. [0040]), however, Kannan does not expressly disclose that wax components within these carbon numbers are linear alpha olefin waxes. Chevron discloses alpha olefin waxes within the carbon number parameters of C20-C24, C24-28, C26-28, and C30+ (Pg. 3). It would have been obvious to one having ordinary skill in the art to select an alpha olefin wax having a carbon number from 15 to 30 from a range of wax domains having a carbon number from C5-C35.
Regarding claim 4, Kannan discloses wherein the coating further comprises a third component comprising one or more paraffinic waxes, one or more Fischer Tropsch waxes, one or more microwaxes, one or more waxes derived from palm, soy, or tallow sources and/or one or more base oils (Par. [0040], paraffin waxes, microcrystalline waxes, synthetic waxes).
Kannan does not expressly disclose a third wax component, however, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). One having ordinary skill in the art would have found it obvious to select from the combination of waxes from the waxes disclosed in Kannan including a third wax component.
Regarding claim 5, Kannan does not expressly teach a third wax component, however, Kannan teaches coating the granules in multiple layers which would include two or more layers (Par. [0049]). One having ordinary skill in the art to try different numbers of layers in order to discover a range of layers which reduces dust production. It would have been obvious to one of ordinary skill in the art to coat the fertilizer granules in at least a third layer. Kannan does not expressly disclose 1-15 wt% of the coating, Kannan does disclose 20-50 total weight wt% (Par. [0041]), however, it is obvious that when at least three coating layers are present each individual layer would contribute a portion to the total weight percentage of the coating, and therefore the amount of wax contributed by the third component would be expected to at least overlap applicants’ claimed range.  As an example, where three layers are provided of equal weight each layer contributes 1/3 of the mass of the overall coating.  Given that the third layer may have a wax domain present at 20-50% (Par. [0041]) then the wax domain of the third layer would be present in the overall coating at (1/3) X [20-50%] or 7-17 wt. % which overlaps applicants’ presently claimed range of 1 to 15 wt. %.  
Regarding claim 7, wherein the second wax component (Par. [0049], granules can be coated with multiple layers) comprises an alpha olefin wax having a carbon number of from 15 to 30 (Par. [0040], C5-C35 wax domain). Although, Kannan does not expressly disclose a second wax component that comprise an alpha olefin wax, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). Chevron discloses alpha olefin waxes within the carbon number parameters of C20-C24, C24-28, C26-28, and C30+ (Pg. 3). One having ordinary skill in the art would have found it obvious to select from the combination of waxes disclosed in Kannan including a second wax component having a carbon number in the range of 15 to 30.
Regarding claim 9, wherein the coating further comprises from 10-90 wt% of a second wax component (Par. [0049], granules can be coated with multiple layers) having a carbon number of from 15 to 30 (Par. [0040]-[0041], C5-C35 wax, coating comprises wax domains of 20-50 wt%) and a congealing point in the range of from 20 to 50 °C. Kannan teaches wax domains having a carbon range from C5-C35, Chevron provides evidence of the congealing points for the wax component within the carbon number range of C20-C30 which have congealing points within the claimed congealing points of 40 to 80 °C. (Pg. 4, congealing point 52.2 to 72.2 °C). Although, Kannan does not expressly disclose a second wax component, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). One having ordinary skill in the art would have found it obvious to select from the combination of waxes disclosed in Kannan including a second wax component that would satisfy the presently claimed requirements.
Regarding claim 10, wherein the coating further comprises a third component comprising one or more paraffinic waxes, one or more Fischer Tropsch waxes, one or more microwaxes, one or more waxes derived from palm, soy, or tallow sources and/or one or more base oils (Par. [0040], paraffin waxes, microcrystalline waxes, synthetic waxes).
Kannan does not expressly disclose a third wax component, however, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). One having ordinary skill in the art would have found it obvious to select from the combination of waxes from the waxes disclosed in Kannan including a third wax component.
Regarding claim 11, Kannan does not expressly teach a third wax component, however, Kannan teaches coating the granules in multiple layers including a third layer. It would have been obvious to one of ordinary skill in the art to coat the fertilizer granules in at least a third layer. Kannan does not expressly disclose 1-15 wt% of the coating, Kannan does disclose 20-50 total weight wt% (Par. [0041]), however, it is obvious that when at least three coating layers are present each individual layer would contribute a portion to the total weight percentage of the coating, and therefore the amount of wax contributed by the third component would be expected to at least overlap applicants’ claimed range.  As an example, where three layers are provided of equal weight each layer contributes 1/3 of the mass of the overall coating.  Given that the third layer may have a wax domain present at 20-50% (Par. [0041]) then the wax domain of the third layer would be present in the overall coating at (1/3) X [20-50%] or 7-17 wt. % which overlaps applicants’ presently claimed range of 1 to 15 wt. %.  
Regarding claim 13, wherein the second wax component (Par. [0049], granules can be coated with multiple layers) comprises an alpha olefin wax having a carbon number in the range of from 15 to 30 (Par. [0040], wax domain from C5-C35). Although, Kannan does not expressly disclose a second wax component that comprise an alpha olefin wax, Kannan does teach and/or disclose a combination of waxes that may be used (see Par. [0040]). Chevron discloses alpha olefin waxes within the carbon number parameters of C20-C24, C24-28, C26-28, and C30+ (Pg. 3). One having ordinary skill in the art would have found it obvious to select from the combination of waxes disclosed in Kannan including a second wax component which satisfies the presently claimed requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L CARLON/Examiner, Art Unit 4124                                                                                                                                                                                         

/Adam Krupicka/Primary Examiner, Art Unit 1784